Order entered January 21, 2020




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01340-CR

                            EX PARTE CARLOS MALDONADO

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. WX19-00005-Q

                                            ORDER
       Before the Court is appellant’s January 14, 2020 second motion for extension of time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

February 20, 2020. If appellant’s brief is not filed by February 20, 2020, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE